Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
Claim 1, 5-14, 16-19, 21-23 remain pending. 
The previous 35 USC 11d rejection of claim 2 has been withdrawn due to the cancelation of the claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/1/17. It is noted, however, that applicant has not filed a certified copy of the CN 201710778797.1 application as required by 37 CFR 1.55.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and II, as set forth in the Office action mailed on 3/25/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/25/21 is withdrawn.  Claims 14, 16-19, 21-23, directed to Group II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 18-19, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite as it conflicts with the limitations of claim 1 from which it depends. Claim 5 recites “at least one other film layer disposed over a side of the first film layer distal to the substrate”. However, claim 1 recites “a second film layer on an opposite side of the first film layer from the substrate”. Therefore it is unclear if the “at least one other film layer” is intended to refer to the second film layer or if there is an interposing layer, which creates a conflict as the interposing layer position is unclear relative to the second layer. 
Claims 6-7 likewise refer to the “at least one other film layer” and therefore include the same deficiency. Additionally it is noted that claim 7 recites “the at least one other film layer comprises the second film layer”. In the case that applicant clarifies that “the at least one other film layer” is the second film layer, then claim 6 is merely a duplication of the limitations already present in claim 1. 
Claim 18 recites the limitation "the at least one other film layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant maybe in intending to refer to the “second film layer” of parent claims 14 and 1. However, if this is the case then claim 18 appears to be a duplicate of the limitations recited in claim 16. 
Claims 19 and 21 depend from claim 18 and therefore likewise include the same deficiency. 

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 4/6/22, with respect to the amended claims have been fully considered and are persuasive.  The 35 USC 103 of Claim 1 and its dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 8-14, 16-17, 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance of claim 1 is that the prior art does not teach or fairly suggest a sample testing apparatus comprising a plurality of data lines, each of the plurality of data lines comprising a first film layer abutting the substrate and a second film layer on an opposite side of the first film layer from the substrate; a plurality of electrodes abutting the substrate within the accommodating space, the plurality of electrodes being formed from a common layer as the first film layer and  the first film layer has a first composition; the second film layer has a second composition; the second composition has an electrical resistance lower than an electrical resistance of the first composition; and the at least one detection device over the substrate each further comprises: a conductive laver disposed over the plurality of electrodes; and a probe base layer disposed over the conductive layer and configured to provide a surface for attaching or growing the probe to specifically react with the one of the at least one target molecule in combination with all additional elements as has been set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799